DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 4 filed October 19, 2020 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments with respect to claims 1, 5 and 6 filed October 19, 2020 have been considered but are not found persuasive.  Applicant states that Arai does not teach or suggest a module cover.  This is not found persuasive.  Applicant’s attention is directed to the module cover (61) that houses and supports the controller and the antenna of the wireless module (50).  Applicant states that the wireless module (50) extends through an opening in the back plate (10).  This is not found persuasive.  Applicant’s attention is directed to drawing figure 5, the wireless module (50) is above the back plate.  Rejection of claims 1, 5 and 6 under Arai follows.  Applicant’s amendments with respect to claims 7 to 10, 12 to 16 and 18 to 20 have been considered and are persuasive.  Claims 1, 2 4 to 10, 12 to 16 and 18 to 20 are pending.  Claims 3, 11 and 17 are cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 2 and 4 to 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, the language “a wireless module” comprising a module cover is inaccurate.   In view of drawing figure 12 and paragraph 0050, line 7, the wireless module 904 is housed in a module cover 910 as opposed to comprising a module cover 910.  For the purpose of 
In claim 5, the term “the module housing” lacks a clear antecedent basis. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arai (20180092192).
Arai shows a luminaire assembly (1) comprising a back plate (10, figure 5) comprising a top side (figure 5, the top side opposite from the bottom side where reference numeral 11 is pointing) and a bottom side (figure 5, the bottom side where reference numeral 11 is pointing), wherein the back plate defines a module opening (12) extending from the top side to the bottom side, and a module (60) comprising a module cover (61), a controller (53) and an antenna (paragraph 0069, line 3), wherein the module cover houses and supports the controller and the antenna (figure 5) of a wireless module (50) above the top side of the back plate (figures 3, 4) and positioned adjacent to the module opening (figures 3, 4), and wherein the antenna is configured to provide wireless transmissions above the top side of the back plate and below the bottom side of the back plate (figures 3, 4, 5. 6, 7).  
With regards to claim 5, wherein the module housing comprises a wirelessly transparent material (paragraph 0084, line 2, paragraph 0085, line 2), and wherein the antenna is supported within the module housing (figure 5).
With regards to claim 6, further comprising at least one wirelessly transparent component (60, paragraph 0084, line 2, paragraph 0085, line 2; figure 6) arranged beneath the bottom side of .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. (20180238528) in view of Ando (20160262245).
Hiramatsu et al. disclose a luminaire assembly (1, paragraph 0029, lines 1 to 2) comprising a back plate (21) comprising a top side (figure 2b, the top side where cover 20 covers) and a bottom side (figure 2b, the bottom side opposite to the top side), wherein the back plate defines a module opening (21a) extending from the top side to the bottom side, and a module (10) comprising a module cover (20), a controller (paragraph 0041, line 2, radio control circuit) and an antenna (paragraph 0051, line 1, antenna), wherein the module cover houses the controller and the antenna (paragraph 0071, lines 5 to 6) of a wireless module (43) above the top side of the back plate (figure 2b) and positioned adjacent to the module opening (figure 2b, paragraph 0090, lines 2 to 3), and wherein the antenna is configured to provide wireless transmissions above the top side of the back plate and below the bottom side of the back plate (figures 1, 2, 4).  However, Hiramatsu et al. do not disclose that the module cover supports the controller and the antenna.
Ando teaches that the module cover (520) houses and securely supports the controller and the antenna (figures 3, 6).
It would have been obvious to one skilled in the art to securely support the controller and the antenna of Hiramatsu et al. by the module cover, as shown by Ando, to avoid obstruction from the backplate.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu et al. in view of Ando, as applied to claim 1 above, and further in view of Ozaki et al. (20170339772).
Hiramatsu et al. as modified by Ando disclose the invention substantially as claimed including the back plate define a plate plane (figure 2b) with the exception of disclosing that the antenna is arranged parallel to the plate plane.
Ozaki et al. teach that the antenna (40) is parallel to the plate plane (figure 3) as claimed in claim 2.  Wherein the antenna is arranged such that it is non-coplanar with the plate plane (figure 6) as claimed in claim 4.
It would have been obvious to one skilled in the art to arrange the antenna of Hiramatsu et al. parallel to the plate plane, noncoplanar to the plate plane, as taught by Ozaki et al., to improve the wireless transmission performance of the antenna.
Claims 7 to 10, 12 to 16 and 18 to 20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875